1

2

3                                    UNITED STATES DISTRICT COURT

4                                         DISTRICT OF NEVADA

5                                                     ***

6
      SILVIA REGINA LASKO, et al.,
7
                           Plaintiffs,
8                                                        2:18-cv-01802-GMN-VCF
      vs.                                                ORDER
9     CALIBER HOME LOANS, INC., et al.,
10                         Defendants.

11

12          Before the court is Silvia Regina Lasko, et al. v. Caliber Home Loans, Inc., et al., case number
13   2:18-cv-01802-GMN-VCF.
14          Judge Navarro has dismissed the complaint without prejudice. All motions that were set for a
15   hearing on October 28, 2019, have been denied as moot.
16          Accordingly,
17          IT IS HEREBY ORDERED that the hearing scheduled for October 28, 2019, is VACATED.
18          DATED this 30th day of September, 2019.
                                                               _________________________
19
                                                               CAM FERENBACH
20
                                                               UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25
